Citation Nr: 0813336	
Decision Date: 04/23/08    Archive Date: 05/01/08

DOCKET NO.  06-03 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an effective date earlier than October 12, 
2004, for the grant of service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel

INTRODUCTION

The veteran had active service from August 1966 to February 
1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 2005 by the 
Department of Veterans Affairs (VA) Milwaukee, Wisconsin, 
Regional Office (RO).  A hearing before the undersigned 
Veterans Law Judge was held at the RO in April 2007.  The 
hearing transcript has been associated with the claims file.


FINDINGS OF FACT

1.  On October 12, 2004, the RO received the veteran's claim 
of service connection for PTSD.  

2.  There was no pending claim prior to October 12, 2004, 
pursuant to which service connection for PTSD could have been 
awarded.


CONCLUSION OF LAW

The criteria for an effective date prior to October 12, 2004, 
for the award of service connection for PTSD have not been 
met.  38 U.S.C.A. §§ 5107, 5110 (West. 2002 & Supp. 2007); 38 
C.F.R. § 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In October 2004, the agency of original jurisdiction (AOJ) 
sent a letter to the veteran providing the notice then 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
for the initial claim of service connection.  Service 
connection was subsequently granted, and the veteran appealed 
the initial effective date.  Courts have held that once 
service connection is granted the claim is substantiated, 
additional notice is not required, and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Therefore, no further notice is needed.

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits, such as 
providing a personal hearing.  The Board finds that no 
additional assistance is required to fulfill VA's duty to 
assist. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).


Earlier Effective Date

Service connection for PTSD was established by the currently 
appealed rating decision in May 2005, with an effective date 
of October 12, 2004.  The veteran contends that the effective 
date should be the date he was discharged from service 
because he has had PTSD since service.  

The effective date of an award of compensation based on an 
original claim (received beyond one year after service 
discharge) shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of the 
application thereof.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  A specific claim in the form prescribed by the 
Secretary must be filed in order for benefits to be paid or 
furnished to any individual under the laws administered by 
the Secretary.  See 38 U.S.C.A. § 5101(a).

A "claim" is defined in the VA regulations as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p).  An informal claim is "[a]ny 
communication or action indicating an intent to apply for one 
or more benefits."  It must "identify the benefit sought."  
38 C.F.R. § 3.155(a).  VA must look to all communications 
from a claimant that may be interpreted as applications or 
claims, formal and informal, for benefits and is required to 
identify and act on informal claims for benefits.  Servello 
v. Derwinski, 3 Vet. App. 196, 198 (1992).  If VA fails to 
forward an application form to the claimant after receipt of 
an informal claim, then the date of the informal claim must 
be accepted as the date of claim for purposes of determining 
an effective date.  Id. at 200.

A review of the claims folder indicates that the veteran 
filed an informal claim for PTSD that was received on October 
12, 2004.  The May 2005 rating decision granted service 
connection effective the date the informal claim was 
received, October 12, 2004.  The veteran apparently believes 
that service connection should be granted effective the date 
of separation because he believes his PTSD began during 
service, and in support of this contention, he has reported 
receiving psychiatric treatment and being diagnosed with 
"battle fatigue" in 1969.  See, e.g., April 2007 video 
hearing transcript.  The effective date of an award of 
service connection is not based on the date of the earliest 
medical evidence demonstrating a causal connection, however, 
but on the date that the application upon which service 
connection was eventually awarded was filed with VA.  Lalonde 
v. West, 12 Vet. App. 377, 382 (1999).  

In this case, the earliest effective date possible is the 
date that the claim was received.  38 C.F.R. § 3.400(b)(2).  
Nothing in the evidence prior to that date can be construed 
as a claim for PTSD.  Therefore, the stated effective date is 
appropriate.  


ORDER

An effective date earlier than October 12, 2004, for the 
grant of service connection for PTSD is denied. 



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


